Citation Nr: 0522837	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  96-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from November 1951 to 
November 1953.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the New 
York, New York, Regional Office (RO) that denied reopening a 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  The Board reviewed the case in 
November 1998 and determined that a claim for PTSD had not 
been previously adjudicated, and the Board's remands in 
November 1998 and February 2005 expressed the issues as shown 
on the title page. 

Appellant testified in a Travel Board hearing in May 1998; a 
transcript of that testimony has been associated with the 
file.  The Member of the Board who presided during that 
hearing is no longer with the Board.  Appellant was advised 
that he is entitled to a new hearing before a current 
Veterans Law Judge, but appellant has declined a new hearing.  
A transcript of the hearing is on file.
 
Appellant was represented by an attorney during the period of 
the Travel Board hearing, but he subsequently advised VA that 
he is not currently represented.

The claim was remanded in February 2005 for further 
development.  That development has been accomplished, and the 
file has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  A decision by the Board in July 1990 denied service 
connection for a psychiatric disorder on the merits, and a 
decision by the Board in November 1991 found that new and 
material evidence had not been received to reopen the claim.  
The Board's decision in November 1991 is the last final 
denial of the claim for any reason.  

2.  Evidence received subsequent to the November 1991 denial 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative and redundant of 
the evidence of record, and is not, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.

3.  Appellant has no verified in-service stressors.  
Appellant has been diagnosed by one psychiatrist as having 
PTSD, but there is no evidence of nexus between the claimed 
PTSD and any verified stressor.


CONCLUSIONS OF LAW

1.  Evidence added to the file since November 1991 is not new 
and material, and the claim for service connection of a 
psychiatric disorder other than PTSD is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).
 
2.  PTSD was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(c),(f), 4.125 (2004). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  In this case, the claim had been 
filed, and initial adjudication had taken place before the 
VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Pelegrini decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision in this case was made prior to 
enactment of the VCAA, but the appeal was pending before the 
Board on the date of enactment of the VCAA.  The VCAA 
accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application to 
reopen a previously-denied claim was received in April 1992.  
That request was denied by a rating decision in January 1996.  
The original rating decision of January 1996, the Statement 
of the Case (SOC) in March 1996, and the Supplemental 
Statements of the Case (SSOC) in August 2003 and June 2004 
all listed the evidence on file that had been considered in 
formulation of the decision.  RO sent appellant VCAA duty-to-
assist letters in August 2003 and April 2004, after enactment 
of the VCAA and during the pendancy of this appeal.  

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection. The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2) (2004).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).

In this case, RO obtained appellant's service personnel and 
medical records, VA treatment records, and records from those 
private medical providers that appellant identified as 
possibly having relevant evidence.  Appellant was afforded a 
Travel Board hearing in which to personally present evidence 
and argument in his own behalf.

With regard to the issue of service connection for PTSD, VA 
is obligated to obtain relevant records pertaining to the 
claimant's active military service that are held of 
maintained by a government entity, if the claimant has 
furnished sufficient information to locate those records.  
38 U.S.C.A. § 5103A(b)(3)(c)(1) (West 2002).  In this case, 
appellant did not identify any service-related stressors with 
sufficient detail to enable VA to request verification by the 
United States Armed Services Center for Research of Unit 
Records or from appellant's branch of service.

The VCAA requires VA to afford a claimant a VA medical 
examination, or obtain a medical opinion, if VA determines it 
is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
appellant has not been afforded a recent VA psychiatric 
examination.  The Board finds that the VCAA does not require 
that the veteran be afforded a VA examination at this point, 
for the reasons enumerated below.  

In regard to the claim for service connection other than 
PTSD: the VCAA does not require VA to provide a medical 
examination for a finally-denied claim unless the claim is 
first reopened upon receipt of new and material evidence.  38 
C.F.R. § 3.159(c)(4)(C)(iii) (2004).  Since the claim has not 
been reopened, there is no duty under the VCAA to provide a 
new examination.

In regard to the claim for service connection for PTSD: the 
VCAA states that VA will afford a claimant an examination if 
VA determines it is necessary to decide the claim, which 
clearly makes the decision discretionary to VA.  38 C.F.R. 
§ 3.159(c)(4)(i) (2004) (emphasis added).  Medical 
examination is necessary under the VCAA if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim, but (A) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of a disability; (B) 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms listed in 38 
C.F.R. §§ 3.309. 3.313, 3.316, and 3.317 manifesting during 
an applicable presumptive period provided the claimant has 
the required service or triggering event to qualify for that 
presumption; and, (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4)(i) (2004).

Applying the requirements of the claimed PTSD, there is a 
diagnosis of PTSD (see A above) but no indication that it 
manifested itself in service (see B above) and no indication 
that the condition is associated with an event in service 
(see C above).  The Board further notes that medical 
examination is not warranted at this point because one of the 
medical examiner's responsibilities in a PTSD claim is to 
formulate an opinion as to whether it is at least as likely 
as not that the claimed PTSD is related to a verified in-
service stressor; since in this case there is no verified 
stressor, examination at this point would be fruitless.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). The 
Board accordingly finds that VA does not have an unfulfilled 
obligation under the VCAA to afford the veteran a VA medical 
examination at this point. 

Since the veteran has been advised of the evidence necessary 
to substantiate the claim, and since all available evidence 
has been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

The Board is obligated to evaluate the probative value of all 
medical and lay evidence. Owens v. Brown, 7 Vet. App. 429 
(1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri 
v. Brown, 4 Vet. App. 467 (1993).  However, the Board is not 
required to discuss all evidence, when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).  The Board has reviewed the 
entire four-volume C-file, but the following "factual 
background" discussion will list only those items of 
evidence material to the narrow issue under review, i.e. 
whether appellant's acquired psychiatric disorder was 
incurred in or aggravated by military service.

Appellant's service medical records are on file.  There is no 
record therein of complaint of or treatment for a mental or 
psychiatric disorder.  Appellant's report of physical 
examination at time of separation from service records 
nothing remarkable other than treatment for acute tonsillitis 
in service and presence of multiple scars.

Appellant's service personnel records are on file.  These 
records show that appellant was discharged from the Marine 
Corps due to an infestation of hookworms.  There is nothing 
in the personnel file noting a mental or psychiatric 
disorder.

Appellant submitted a claim for service connection for 
"nervous disorder" in December 1971.  He attached a VA 
Certificate of Attending Physician signed by a civilian 
psychiatrist stating that appellant was being seen regularly 
in General Psychiatric Services of Kings County Hospital for 
symptoms of tension, agitation, depression, inability to 
concentrate, delusions of a religious nature, visual 
hallucinations, and feelings of persecution.  The diagnosis 
was "mental illness."

Service connection for a nervous condition was denied by a 
rating decision in January 1972.  Appellant was notified of 
the decision and submitted a Notice of Disagreement, in which 
he stated that mental illness began after basic training in 
the Marine Corps.  Appellant did not subsequently perfect his 
appeal and the decision became final.

Appellant had a VA psychiatric examination in April 1972.  
Appellant was noted to be in deep distress and anxious about 
his three handicapped children.  There was no sign of 
psychosis.  The examiner's diagnosis was "anxiety 
neurosis."

Appellant had inpatient VA treatment in February through 
April 1972; treatment notes show anxieties about a multitude 
of family, financial, and occupational problems.  The 
discharge diagnosis was depressed schizo-affective type 
schizophrenia, in partial remission.  There is nothing in the 
inpatient notes or subsequent outpatient treatment notes (May 
1972 through July 1978) showing a connection between 
appellant's mental condition and his military experiences; 
instead, the outpatient notes show anxiety over appellant's 
three handicapped children, marital issues, financial issues, 
employment issues, and concern about his physical illnesses.

VA granted appellant a nonservice-connected pension for 
anxiety neurosis with depressive reaction in July 1972.

Appellant attempted to reopen the claim in January 1973, but 
that request was denied by a rating decision in January 1973 
that found new and material evidence had not been submitted.  

Appellant's mother submitted a statement in February 1973 
stating that appellant had been normal prior to service, but 
returned from service with nervousness and strange behavior 
that persisted ever since.  Mr. J.J.J. submitted a lay 
statement in February 1993 stating that he had known 
appellant since 1949 and that appellant was changed mentally 
when he returned home from service.  RO issued a rating 
decision in February 1973 stating that these lay statements 
did not constitute new and material evidence.  Appellant was 
notified of the denial but did not appeal.

Appellant filed a request to reopen the claim for nervous 
condition in June 1976, asserting that he had been treated 
for nerves in service and that he was placed in the "slow 
platoon" after treatment was completed.  The request was 
denied by rating decision in June 1976 that found new and 
material evidence was not received.  Appellant was notified 
of the denial but did not appeal.

In October 1977, appellant submitted a VA Form 21-4138 
(Statement in Support of Claim) requesting a hearing.  A VA 
Form 119 (Report of Contact) dated January 1978 shows that 
appellant withdrew his hearing request and did not intend to 
pursue his claim for nervous condition for the time being.

Appellant's former employer submitted a VA Form 21-4138 in 
March 1978 asserting that appellant worked as a counter man 
for six or seven months after returning from service (time 
period 1953 to 1954) but had to be fired because he was 
always fighting with customers and the rest of the staff.

Appellant's wife submitted a VA Form 21-4138 in March 1978 
asserting that appellant was unable to keep a job after his 
return from service, and in some cases would be fired within 
one day.  Appellant would frequently be brought home by the 
police.  Appellant's wife listed 11 different jobs from which 
appellant had been dismissed.

Appellant had a VA medical examination in August 1978 during 
which he stated that he was tortured every day in the Marine 
Corps because he was unable to speak English.  The examiner's 
diagnosis was anxiety state consequent to three handicapped 
children.

The file contains an undated hand-written letter by appellant 
stating that he was tortured during basic training at Parris 
Island because he couldn't understand the Drill Instructor.  
The letter asserts that the Marine Corps ruined appellant's 
life and taught him violence, and that he came out of the 
Marine Corps with a drinking problem due to racism and 
prejudice.  The letter concluded that the only way appellant 
could get VA to listen to him would be to load a truck with 
explosives and mount a suicide mission to blow up the VA 
regional office.

Appellant had inpatient treatment at Kings Park Psychiatric 
Center in May through July 1988.  The discharge diagnosis was 
bipolar disorder, not otherwise specified.  There is nothing 
in the inpatient treatment notes relating to appellant's 
military service.

Appellant had inpatient treatment at Kings Park Psychiatric 
Center in January 1989.  Again, there is nothing in the 
hospital summary referring to appellant's military service.  
Diagnosis was chronic paranoid schizophrenia.

Appellant filed to reopen the claim in March 1989.  RO 
reopened the claim but denied the claim on the merits in 
rating decisions of May 1989 and July 1989.  

Appellant submitted a NOD in October 1989 asserting that he 
was drafted into the Marine Corps and was anxious at having 
to leave his wife behind.  When he arrived for basic 
training, he was overwhelmed because he was not culturally 
equipped to deal with the environment.   

A decision by the Board in July 1990 found that new and 
material evidence had been received, and that the claim was 
reopened.  However, the Board denied the claim for service 
connection on the merits.  

Appellant filed to reopen the claim in October 1990.  In 
support, he submitted lay statements from his sister E.C. and 
his sister-in-law M.D.C., both of whom asserted that 
appellant had no mental problems before being drafted into 
the Marine Corps, and that he returned from the Marine Corps 
with mental problems that rendered him unable to keep a job.  

Appellant's request to reopen the claim was denied by a 
rating decision in November 1990.  Appellant submitted a NOD 
and a VA Form 9.  The Board issued a decision in November 
1991 finding that new and material evidence had not been 
received and that the claim was not reopened.

In March 1992, appellant's attorney filed a motion for 
reconsideration of the Board's decision.  The Board denied 
the motion for reconsideration in a letter dated March 1992.

In April 1992, appellant's attorney submitted a request for 
extension to the Board, along with new evidence in the form 
of reports by Dr. R.M.D. dated December 1991 and by Dr. S.S. 
dated January 1992.  

The report by Dr. R.M.D. asserts that appellant attributes 
his current mental disorder to an inability to adjust to life 
in the Marine Corps.  Appellant reported no specific in-
service stressors.  Dr. R.M.D. noted appellant's symptoms in 
detail and diagnosed manic-type bipolar affective disorder 
with psychotic features.   

The report by Dr. S.S. asserts that appellant attributed his 
current mental problems to an inability to adjust to life in 
the Marine Corps.  Appellant reported no specific stressors.  
Dr. S.S. noted that appellant had been previously diagnosed 
with manic-depressive illness, but in his opinion the correct 
diagnosis is PTSD of many years duration, as a consequence of 
stressful events in the Marine Corps.

The Board received the statements by Dr. R.M.D. and Dr. S.S. 
and forwarded them to RO in May 1992 for adjudication to 
determine whether the statements constituted new and material 
evidence to justify reopening the claim.

RO issued a rating decision in January 1996 that found the 
letters by Dr. S.S. and by Dr. R.M.D. did not constitute new 
and material evidence to reopen a claim for service 
connection for a psychiatric disorder, to include PTSD.  
Appellant submitted a NOD in February 1996 and a VA Form 9 in 
March 1996.

Appellant testified in a Travel Board hearing in May1998.  
Appellant testified that he was born in Puerto Rico, came to 
the United States in 1949, and was drafted into the Marine 
Corps in 1951 while his wife was pregnant (page 3).  
Appellant testified that he had difficulty during boot camp 
because he was unable to understand the language or adapt to 
the culture (page 4).  When appellant made mistakes, the 
drill instructor would punish the entire platoon; on one 
occasion a fellow recruit was forced to smoke three packs of 
cigarettes (page 4).  Appellant asked to be discharged 
because he couldn't take it (page 4).  Appellant did not 
speak to a psychiatrist during basic training (page 5).  
Appellant did not have a mental problem prior to service, but 
his family has a history of schizophrenia (page 5).  

Appellant testified that after discharge from service he 
worked as a janitor in a VA hospital, but he was fired after 
one month because his behavior seemed strange (page 6-7).  
Appellant's first psychiatric treatment was at King's Park 
Hospital in 1955, where he was treated for nerves (page 7-8).  
His condition remained about the same through the 1950s and 
1960s (page 8).  During the period appellant was unable to 
hold a job and was drinking (page 8).  Appellant has dreams 
and nightmares about Parris Island; these began shortly after 
appellant was discharged from service (page 11).  Appellant 
also hears voices that tell him to harm himself (page 12).

VA clinical treatment notes from January 1991 to April 1998 
show regular treatment for schizoaffective disorder and 
bipolar affective disorder.  There is nothing in these notes 
that relates the condition to appellant's military service.    

Appellant executed a PTSD Questionnaire in April 2002.  He 
listed Marine Corps Recruit Depot as Parris Island as the 
location of the stressful incident, but he listed no specific 
incidents at all.

Appellant received inpatient psychiatric treatment at the 
State University of New York Hospital at Stony Brook in June 
2003 to July 2003 due to his family's concerns over his 
increasingly violent tendencies.  The "past psychiatric 
history" notes erroneously that appellant received a 
psychiatric discharge from the Marine Corps. The hospital's 
final diagnosis was bipolar affective disorder; there is no 
indication in the treatment record of a connection between 
the bipolar disorder and appellant's military service.  Of 
interest, the "family history" section of the report 
asserts that appellant had two siblings with bipolar 
disorder.  

VA medical records are on file for the period March 1998 to 
May 2004.  These show treatment for bipolar affective 
disorder in June 2003 and July 2003.  He was treated for 
bipolar disorder in September 2003 and January 2004.  He was 
also treated for a number of physical complaints during the 
period.  There is no reference to a connection between the 
bipolar disorder or bipolar affective disorder and 
appellant's military service.



III.  Analysis

New and material evidence

The requirement for the submission of new and material 
evidence is a jurisdictional prerequisite in order for a 
claimant to obtain review of a previously denied and final 
decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  The 
Board is under the statutory obligation to conduct a de novo 
review of the new and material evidence issue.  Without the 
submission of new and material evidence, the Board does not 
have jurisdiction to review the claim in its entirety, and 
its analysis must end.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996); see Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).  

The Board's review in regard to "new and material evidence" 
of this claim will include all evidence received subsequent 
to the last final adjudication denying service connection in 
October 1987.  If new and material evidence is presented or 
secured to a disallowed claim the Board can reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  Otherwise, the Board's inquiry must end.

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Evidence received subsequent to a final decision is 
considered credible for the purpose of reopening a veteran's 
claim, unless it is inherently false or untrue, or is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  However, where resolution of the issue 
on appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  Hickson v. West, 11 
Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The instant request to reopen the claim for service 
connection for psychiatric disorder was received in March 
1992.  For claims submitted prior to August 29, 2001, "new 
and material evidence" means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially on the specific matter under consideration, 
that is neither cumulative nor redundant, and that is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly adjudicate the 
claim.  38 C.F.R. § 3.156(a) (2001).  

Evidence of record at the time of the November 1991 denial 
consisted of the following: service medical records; service 
personnel records; VA medical examinations in 1972 and 1978; 
lay statements from appellant's wife, mother, former 
employer, and acquaintance Mr. J.; treatment records from 
Kings Park Hospital, and VA clinical records.

Evidence added to the file after November 1991 consists of 
the following: lay statements from appellant's sister and his 
sister-in-law; reports by Dr. R.M.D. and Dr. S.S.; 
appellant's Travel Board testimony; additional VA clinical 
records, and clinical records from SUNY Stony Brook.  

The evidence added to the file since the November 1991 rating 
decision is "new" in that it was not before the 
adjudicators at that time.  It is not "material" in that it 
does not address the issue of whether appellant has a 
psychiatric disorder that can be attributed to his military 
service.  The letters by Dr. R.M.D. and Dr. S.S., and the 
hospital notes from VA and from SUNY Stony Brook, provide a 
history of appellant's diagnoses and treatments, but they 
provide no evidence tending to prove or disprove that 
appellant's psychiatric condition was incurred in or 
aggravated by his military service.  The lay statements are 
cumulative of the lay statements that were previously 
considered by the adjudicators, and appellant's testimony is 
cumulative and redundant of his correspondence to VA prior to 
November 1991.
  
Given that new and material evidence has not been received in 
regard to this claim, the Board cannot proceed to adjudicate 
the appeal on its merits.


Entitlement to service connection for PTSD

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).  

Diagnosis

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  

Diagnosis of PTSD must comply with the criteria cited in DSM-
IV.  If the Board finds the diagnosis of PTSD insufficiently 
supported, the Board must return the report to the examiner 
to substantiate the diagnosis.  38 C.F.R. § 4.125(a); Cohen 
v. Brown, 10 Vet. App. 128, 143 (1997).

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen, 
153.  VA can only reject such a diagnosis on a finding that 
the preponderance of the evidence is against (1) the PTSD 
diagnosis, (2) the occurrence of the in-service stressor, or 
(3) the connection of the current condition to the in-service 
stressor.  The adequacy of a stressor, sufficiency of 
symptomatology, and diagnosis are all medical determinations.  
Cohen, 143-44.

In this case, there are extensive VA and civilian psychiatric 
treatment records spanning several decades, none of which 
diagnosed PTSD.  The only diagnosis of PTSD was made by Dr. 
S.S., who had evidently been retained by appellant's attorney 
to support appellant's claim.  Although Dr. S.S. provided a 
diagnosis that is not supported by the rest of the record, 
the Board finds that VA is obliged to accept the diagnosis as 
competent, and the Board accordingly finds that the first 
step of the analysis is satisfied.

Stressor

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a 
"stressor" that caused PTSD is an adjudicative, not a 
medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).  

When the claimed stressor is not related to combat, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other corroborative evidence that 
substantiates the veteran's testimony or statements as to the 
occurrence of the claimed stressors.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

In this case, appellant has cited no stressors that can be 
corroborated.  Appellant asserts that he suffered in boot 
camp because he felt inferior due to language and cultural 
problems, but he has not cited any specific stressful events 
(actual or apprehended physical assault, verbal abuse, 
ridicule, hazardous environment, etc.) that can be 
corroborated.   Appellant has described a generally hostile 
environment in his correspondence and his testimony, but the 
Board is not required to accept a veteran's uncorroborated 
account of his active service experiences.  Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  There is simply no 
verified stressor as required by regulation, and the Board 
finds that the second element of the analysis has not been 
satisfied.

The Board notes that Dr. S.S. stated that appellant's PTSD is 
due to stressful events in service, although Dr. S.S. did not 
cite any specific stressful event in his opinion.  However, 
just because a physician or other health care professional 
has accepted the veteran's description of his active duty 
experience as credible and diagnosed the veteran as suffering 
from PTSD does not mean the Board is required to grant 
service connection for PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  Also, a medical professional's opinion 
based on a post-service examination of a veteran is not 
competent evidence that an in-service stressor occurred.  
Moreau, supra.  The fact that the psychiatrist found 
appellant's claimed stressors to be credible does not 
constitute validation of those stressors for service 
connection purposes.

The Board recognizes that corroboration of every detail of a 
claimed stressor, including the veteran's personal 
involvement, is not required; rather, a veteran needs only to 
submit independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Pentecost 
v. Principi, 16 Vet. App. 124 (2002), citing Suozzi v. Brown, 
10 Vet. App. 307 (1997).  In this case, there is no 
independent evidence of the stressful event and the precedent 
of Pentecost does not apply.

Evidence of Nexus

There being no verified stressor, there is no medical 
evidence of nexus between a verified stressor and the current 
PTSD.  The issue is accordingly moot.

Given the absence of a verified stressor, the Board finds 
that service connection cannot be granted for PTSD.


Benefit of the Doubt

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

New and material evidence having not been received, the claim 
for service connection for a psychiatric condition other than 
PTSD is not reopened.  Service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


